Title: To Thomas Jefferson from Jean François Lesparat, 11 September 1787
From: Lesparat, Jean François
To: Jefferson, Thomas


[Paris] 11 Sep. 1787. Sends a copy of his Réflexions; hopes the United States will avoid the abyss into which the principal powers of Europe have fallen because of their accumulation of a permanent debt; if the advice in his pamphlet will be of use to the citizens of the United States,  as he hopes it will, now or later, be of use in France, his labors will not have been in vain.
